 


114 HR 4124 IH: Support America’s Armed Forces Reserve Component Retirees Act of 2015
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4124 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2015 
Mr. Walz (for himself and Mr. Gibson) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to eliminate the age restriction on the commencement of the receipt of retired pay for non-regular service. 
 
 
1.Short titleThis Act may be cited as the Support America’s Armed Forces Reserve Component Retirees Act of 2015.  2.Elimination of age restriction on commencement of receipt of retired pay for non-regular service (a)Elimination of eligibility ageSection 12731(a)(1) of title 10, United States Code, is amended by striking person; and inserting person, except that, in the case of any person who first enters a uniformed service on or after January 1, 2018, this paragraph shall not apply;. 
(b)Conforming amendment relating to computation of retired pay baseSection 1407(d)(4) of title 10, United States Code, is amended by adding at the end the following new sentence: In the case of a member or former member who first became a member on or after January 1, 2018, and whose retired pay is covered by paragraph (1) or (2), the 36 months shall only include months for which the member was entitled to monthly basic pay..    